Exhibit 5(a) Goldman, Sachs & Co. Greenwich Capital Markets, Inc. Wachovia Capital Markets, LLC as the Representatives for the Underwriters named in the Underwriting Agreement referred to below March 9, Ladies and Gentlemen: I am an employee of American Electric Power Service Corporation, an affiliate of Appalachian Power Company (the “Company”), and have acted as counsel to the Company in connection with the purchase by the underwriters named in Exhibit 1 to the Underwriting Agreement (as defined below) (the “Underwriters”) of$350,000,000 aggregate principal amount of7.95% Senior Notes, Series R, due 2020 (the “Notes”), issued by the Company pursuant to the Underwriting Agreement, dated March 4, 2009, among the Company and the Underwriters (the “Underwriting Agreement”). I have examined the Registration Statement on Form S-3 (File No. 333-136432) filed by the Company under the Securities Act of 1933, as amended (the “Securities Act”), as it became effective under the Securities Act (the “Registration Statement”), and the Company’s prospectus, dated April 9, 2006 (the “Basic Prospectus”), as supplemented by a preliminary prospectus supplement dated March 4, 2009, including all documents incorporated by reference therein (the Basic Prospectus as so supplemented, the “Preliminary Prospectus”) and a prospectus supplement, dated March 4, 2009 (the “Prospectus Supplement”, and together with the Basic Prospectus, the “Prospectus”), filed by the Company pursuant to Rule 424(b) of the rules and regulations of the Securities and Exchange Commission (the “Commission”) under the Securities Act, which, pursuant to Form S-3, incorporates by reference or is deemed to incorporate by reference the Annual
